DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 1-31 are currently pending and are addressed below.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 03/28/2019 and 11/12/2020 are being considered by the examiner.

Drawings
2.	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“means for analyzing image data” in claims 1, 7-8 and 14-15.
“means for facilitating alignment” in claim 1-2, 6, 13-15 and 31.

[00084] Likewise, it should be understood that presently disclosed means for facilitating alignment of a center of at least one wheel surface of a wheel of the transportation vehicle wheel with the detected center of the road wear reference line would at least in part be implemented using the autonomous and/or assistive driving functionality (and corresponding technological systems) to provide that functionality at varying levels (described herein) depending on the degree of control to be provided for a transportation vehicle. [00085] Moreover, it should be understood that such assistive technology may include but is not limited to what may have been conventionally termed a Driver Assistance System (DAS) or an Advanced Driver Assistance System (ADAS) implemented using hardware and software included in a transportation vehicle. 


Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 7-8 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Within at least claims 1, 7-8 and 14-15 “means for analyzing image data”, [046]. It “should be appreciated that software for performing functionality to enable measurement and analysis of data may be performed, at least in part, using software code” and [083] “means for analyzing image data depicting a roadway on which the transportation vehicle may comprise any combination of the sensors and functionality disclosed herein implemented in hardware and/or software to provide the disclosed functionality.”, where this analysis can be implemented as software, hence there are no structural aspects described that perform the function, analysis.
.

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim limitation “means for analyzing image data” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claims and specifications do not include the steps or algorithms for means for analyzing image data. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The claims 2-15 are dependent upon the independent claim 1 are also rejected under 112 second paragraph by the fact that they are dependent upon the rejected claim 1.



Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 1-3, 6, 13, 16-18, 21, 28 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2019/0154451 to Nystrom et al. 

11.	Regarding claims 1, 16 and 31, Nystrom discloses a method, a non-transitory, machine readable medium and a tansportation vehicle equipment for performing on-roadway localization (see at least Fig. 1A-B), the equipment comprising: 
means for analyzing image data depicting a roadway on which the transportation vehicle is travelling to detect at least one road wear reference line in a roadway on which the transportation vehicle is travelling, wherein the image data is generated using at least one sensor mounted to the transportation vehicle (vehicle includes a Lidar sensor to detect and analyzing detected image data to determine the road wear see at least [¶ 41 & 43 & 46] and Figs. 2A-B); and 
means, coupled to the at least one sensor, for facilitating alignment of a center of at least one wheel surface of a transportation vehicle wheel with the detected center of the road wear reference line (the vehicle 100 follows tracks 130 of another vehicle 140 as shown in Fig, 2A-B, and vehicle includes controller 130 which controls the vehicle, where step 409 “placing the vehicle 100 laterally on the road 120 in relation to the detected 401 set of tracks 130, based on tire traction conditions of the vehicle 100”, that means the controller align the center of wheel surface with detected track see at least [¶ 86-106, 127] and Figs. 2A-B).  

12.	Regarding claims 2 and 17, Nystrom discloses further comprising equipment for providing autonomous and/or assistive functionality for operating the transportation 

13.	Regarding claims 3 and 18, wherein the transportation vehicle equipment further includes the at least one sensor (vehicle includes sensors/cameras see at least [¶ 39-40]).

14.	Regarding claims 6 and 21, Nystrom discloses wherein the transportation vehicle includes a plurality of sensors including the at least one sensor (see at least [¶ 39-43]), wherein the transportation equipment further comprises equipment for providing autonomous and/or assistive functionality for operating the transportation vehicle to travel on the roadway, which includes the means for facilitating alignment of the center of the at least one wheel surface of the transportation vehicle wheel with the detected center of the road wear reference line (see at least [¶ 86-106, 127] and Figs. 2A-B).  
, and wherein the equipment for providing autonomous and/or assistive functionality analyzes data generated by the plurality of sensors to provide the autonomous and/or assistive functionality in the transportation vehicle (the autonomous vehicle includes a controller that controls the vehicle to be aligned with the center surface based on the analysis of detected sensor data see at least [¶ 14, 16, 32, 49 & 86-106] and Figs. 1B & 2A-B).  
.

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
18.	Claims 4-5 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0154451 to Nystrom et al. in view of US2019/0317219 to Smith et al. 

However. Smith is directed to control of autonomous vehicle based on environmental object using Lidar sensor. Smith discloses autonomous vehicle includes Frequency Modulated Continuous Wave (FMCW) LiDAR sensor to determine the distance to object (see at least [¶ 25, 52-53, 69, 91 & 98] and Figs. 1-2A-B). Therefore, from the teaching of Smith, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Nystrom to provide a Frequency Modulated Continuous Wave (FMCW) LiDAR sensor to determine the distance similar to that of the teaching of Smith in order to enhance the safety.

20.	Claims 7-8 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0154451 to Nystrom et al. in view of US2019/0001976 to Liu et al.
21.	Regarding claims 7 and 22, Nystrom discloses all the limitations of claims 1 and 16 as discussed above, Nystrom does not explicitly disclose the limitation of wherein the equipment for providing autonomous and/or assistive functionality alters a weighting of sensor data from at least some of the plurality of sensors based on analysis of data indicating reliability and/or availability of the sensor data from the plurality of sensors.  


23.	Regarding claims 8 and 23, Nystrom discloses all the limitations of claims 1 and 16 as discussed above, Nystrom does not explicitly disclose the limitation of wherein the means for analyzing image data analyzes LiDAR point cloud data including x, y, and z coordinates, intensity data, and radial velocity data.  
However, Liu discloses the system analyzes Lidar point cloud data (x, y, z), velocity data and intensity see at least [¶ 15, 37, 40 & 52] and Figs. 4). Therefore, from the teaching of Liu, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Nystrom to use the technique of analyzing image data analyzes Lidar point cloud data similar to that of the teaching of Liu in order to enhance the safety (see at least [015]). 

24.	Claims 9-10, 14, 24-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0154451 to Nystrom et al. in view of US2018/0107215 Djuric et al.

However, Djuric is directed to a neural network may be utilized for autonomously driving a self-driving vehicle. Djuric discloses system that uses neural network to extract feature from images and classify them (see at least [¶ 10, 13, 34 & 55] and Figs. 1-4), Furthermore, Djuric discloses deep neural network operations perform machine learning to transform sensor data to characteristic features (see at least [¶ 10, 23, 31, 37, 48, 55-56, 61 & 73] and Figs 3). Therefore, from the teaching of Djuric, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Nystrom to use the technique of using neural network to extract feature from images and classify them and deep neural network operations perform machine learning to transform sensor data to characteristic features similar to that of the teaching of Djuric in order to enhance the safety operating of vehicle. (see at least [09]). 

26.	Regarding claim 14 and 29, Nystrom discloses all the limitations of claims 1 and 16 as discussed above, furthermore, Nystrom discloses Lane Departure Warning (LDW) 
However, Djuric discloses the autonomous vehicle includes a steering system that controls the vehicle to maintain its lane of traffic/“lane-keeping” see at least [¶ 10-11 & 55]. Therefore, from the teaching of Djuric, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Nystrom to use the technique of steering control vehicle to maintain lane similar to that of the teaching of Djuric in order to enhance the safety.

27.	Claims 11-12 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0154451 to Nystrom et al. in view of US2018/0107215 Djuric et al. further in view of US2020/0293750 to Zuta et al.
28.	Regarding claims 11-12 and 26-27, Nystrom and Djuric disclose all the limitations of claim 9 as discussed above, Nystrom does not explicitly disclose the limitation of re-claims 11 & 26) wherein the deep neural network operations utilize deep neural networks for performing machine learning methods for data analysis including speckle patterning analysis; and re-claims 12-27) wherein the deep neural network operations perform machine learning methods for data analysis include as least one of application of Convolutional Neural Networks (CNNs), Recurrent Neural Network (RNNs), use of convolutional autoencoders, application of Generative Adversarial Networks (GANs), Siamese/Triplet Networks, and/or Graph Neural Networks(GNNs).
.

29.	Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0154451 to Nystrom et al. in view of US2018/0187460 Gordon et al. 
30.	Regarding claims 15 and 30, Nystrom and Djuric disclose all the limitations of claim 1 and 16 as discussed above, Nystrom discloses wherein the data indicating the presence or absence of the road treatment material is taken into consideration by the means for facilitating alignment so as to provide lane departure warning functionality (see at least [¶ 4-5, 16, 32]).  
Nystrom does not explicitly disclose the limitation of wherein the means for analyzing image data depicting a roadway on which the transportation vehicle is travelling is 
However, Gordon is directed autonomous vehicle. Gordon discloses vehicle equipped by sensor that detect chemical/ treatment on road surface is being treated (see at least [¶ 29 & 65] and Figs. 1-4). Therefore, from the teaching of Gordon, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Nystrom to provide sensor that detect chemical/treatment similar to that of the teaching of Gordon in order to enhance safety.
Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RACHID BENDIDI/Primary Examiner, Art Unit 3667